Citation Nr: 0613409	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastric bypass.

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for 
service-connected epididymitis.

4.  Entitlement to an increased rating for service-connected 
eczema, rated 10 percent disabling prior to February 4, 2004, 
and 30 percent disabling since February 4, 2004.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969, and from July 1971 to July 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Columbia, 
South Carolina that, in pertinent part, denied service 
connection for gastric bypass, denied an increase in a 10 
percent rating for hypertension, denied an increase in a 
noncompensable rating for epididymitis, and denied an 
increase in a noncompensable rating for eczema.  In an April 
2004 rating decision, the RO granted a 30 percent rating for 
eczema, effective February 4, 2004.  The veteran initially 
requested a Board hearing, but by a statement dated in March 
2005, he withdrew his hearing request.

The issues of entitlement to increased ratings for 
hypertension, epididymitis, and eczema are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's obesity was not caused or worsened by a 
disease or injury.

2.  The veteran underwent an elective gastric bypass years 
after separation from service; there is no medical evidence 
linking this procedure with service.


CONCLUSION OF LAW
 
A gastric bypass was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  The 
veteran submitted additional evidence in February 2003.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a June 2003 Statement of 
the Case (SOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, and VA medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The veteran claims service connection for a gastric bypass 
which he asserts was incurred as a result of being overweight 
during military service.  

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his contentions; service 
medical records; VA medical records; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A review of the veteran's service medical records reflects 
that he was placed on a weight reduction program as he was 
felt to be overweight for his height of 70 inches.  In early 
December 1987, the veteran reported that that he had been 
overweight for 90 days, and that he ate too much.  He weighed 
221 pounds, and the diagnostic assessment was that he was 
clinically obese.  He was placed on a weight loss diet.  In 
late December 1987, his weight was 219 pounds.  On medical 
examination performed for retirement purposes in May 1989, 
the veteran weighed 229 pounds. The veteran did not undergo a 
gastric bypass during service.  

At a September 1990 VA examination, the veteran weighed 248 
pounds.  

Private medical records dated in April 1994 from Baptist 
Medical Center at Columbia reflect that the veteran was 
described as obese. 

A November 1996 VA outpatient treatment record reflects that 
the veteran weighed 294 pounds, and said he wanted to lose 
weight.  He was placed on a diet.  At a January 1997 VA 
orthopedic examination, the veteran weighed 296 pounds.  At a 
November 1997 VA respiratory examination, it was noted that 
the veteran weighed 285 pounds, and the examiner indicated 
that he was obese.

In June 2002, the veteran filed a claim for service 
connection for "gastric bypass for obesity."  He noted that 
he was placed on a diet during service.

At a June 2002 VA psychiatric examination, the veteran 
reported that he had undergone gastric bypass surgery to lose 
weight as he was morbidly obese and weighed over 300 pounds.  
He reported that since his surgery it was difficult for him 
to eat, as many foods made him nauseous or gave him diarrhea.

A December 2002 VA outpatient primary care note reflects that 
the veteran reported that he underwent a gastric bypass in 
2000.  He reported that he was doing well post-operatively.  
He weighed 208.1 pounds.

By a statement dated in February 2003, the veteran stated 
that he struggled with his weight and was placed on a weight 
management program during the last three years of military 
service.  He stated that his weight was the reason for his 
gastric bypass.  He enclosed a photocopy of one page from his 
medical records during a hospitalization at Medical 
University of South Carolina in December 1999.  The single 
page does not reflect the reason for which the veteran was 
hospitalized, but does note that the veteran was morbidly 
obese.  His weight was listed as 308.2 pounds.  It was noted 
that the veteran had made multiple unsuccessful attempts to 
lose weight.  The admitting diagnoses were obesity, 
hypertension, degenerative joint disease, and asthma.

Subsequent VA medical records reflect that the veteran was 
described as obese in February 2004, and he weighed 216.8 
pounds in August 2004.  A June 2005 VA orthopedic examination 
reflects that the veteran weighed 195 pounds.

The veteran has asserted that he had a gastric bypass as a 
result of being overweight in service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that in the June 2003 SOC, the RO denied 
service connection for a gastric bypass due to obesity on the 
basis that the surgery was performed after separation from 
service and found that obesity is not a disability for which 
service connection can be established.  The United States 
Court of Appeals for Veterans Claims (Court) has defined 
"disability" in this context as an impairment of earning 
capacity resulting from a disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The question is, 
therefore, whether the veteran's obesity is due to a disease 
or injury.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") has defined "injury" 
as "damage inflicted on the body by an external force."  
See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), 
citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 901 (29th Ed. 
2000).  Obesity caused by overeating is not caused by an 
external force; the obesity is a result of the individual's 
behavior.  The Federal Circuit defined "disease" as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body."  Terry, 
340 F.3d at 1384, citing DORLAND'S at 511.  Obesity that is 
not due to underlying pathology cannot be considered a 
deviation from or interruption of the normal structure or 
function of the body; the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

The veteran has not alleged that his obesity is due to a 
disease or injury.  Moreover, there is no medical evidence 
indicating that it is due to disease or injury.  There is no 
medical evidence linking the veteran's elective post-service 
gastric bypass with service.  Consequently, service 
connection is not in order for a gastric bypass as a result 
of obesity in service.  The Board has also considered the 
evidentiary equipoise rule with respect to this claim, but 
has concluded that it is not for application because the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for a gastric bypass is denied.


REMAND

With respect to the veteran's claims for increased ratings 
for hypertension, epididymitis, and eczema, although further 
delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claims, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Initially, the Board notes that the veteran has 
not received adequate VCAA notice with respect to the claims 
for increased ratings.  The RO's February 2002 letter to the 
veteran does not properly advise him of the evidence that is 
necessary to substantiate his claims for increased ratings.  
Id.; 38 C.F.R. § 3.159 (2005).  

This case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if increased 
ratings are assigned for hypertension, epididymitis, or 
eczema.  Such notice should also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date for the claims.  


With respect to the claims for higher ratings for 
hypertension and epididymitis, the Board notes that the last 
VA examinations of these disabilities were performed in June 
2002.  Consequently, it is the judgment of the Board that new 
VA examinations should be performed to evaluate the current 
level of severity of these disabilities.  38 U.S.C.A. 
§ 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, with respect to the claim for an increased rating 
for eczema, the Board notes that in an October 2002 decision, 
the RO denied this claim.  By a letter dated on October 11, 
2003, the veteran was notified of this decision.  A notice of 
disagreement was received from the veteran on this issue on 
October 1, 2003, and the Board finds that this is a 
sufficient and timely notice of disagreement with the RO's 
denial of an increased rating for ezcema.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.201 (2005).  In an April 2004 
rating decision, the RO granted a 30 percent rating for 
eczema, effective February 4, 2004.  In this decision, the RO 
stated, "As this evaluation represents an increase, no 
further action is pending for service-connected disability."  
This statement is incorrect.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (On a claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.) 

The 30 percent rating was not a full grant of the benefit 
sought on appeal because higher disability ratings are 
available under Diagnostic Code 7806.  Moreover, the veteran 
is also presumed to be appealing for a rating in excess of 10 
percent during the period prior to February 4, 2004.  
Therefore, this issue remains on appeal, and must be remanded 
to the RO for issuance of a Statement of the Case, and to 
give the 


appellant an opportunity to thereafter perfect an appeal of 
this issue by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  After the RO has issued 
the Statement of the Case, the claim should be returned to 
the Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter regarding his claim for increased 
ratings for hypertension, epididymitis, 
and eczema.  Such letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hypertension, epididymitis, or eczema 
since 2004.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current level of severity of the 
veteran's service-connected hypertension.  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All necessary tests 
should be performed.



4.  The RO should schedule the veteran 
for a VA genitourinary examination to 
determine the current level of severity 
of the veteran's service-connected 
epididymitis.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  All necessary tests 
should be performed.

The examiner should identify any voiding 
dysfunction, urinary frequency, 
obstructed voiding, or infection 
associated with the service-connected 
epididymitis.

5.  With respect to the claim for 
entitlement to an increased rating for 
service-connected eczema, rated 10 
percent disabling prior to February 4, 
2004, and 30 percent disabling since 
February 4, 2004, the RO should 
promulgate a Statement of the Case on 
this issue, and provide the veteran with 
an opportunity to thereafter perfect an 
appeal of this issue by submission of a 
timely substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon, supra.

6.  The RO should then re-adjudicate the 
claims for increased ratings for 
hypertension and epididymitis.  If the 
claims are denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


